Citation Nr: 0403891	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
diabetes mellitus, currently evaluated as forty (40) percent 
disabling.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987, and from March 1991 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the N. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in February 1999, which denied an evaluation 
higher than 40 percent for service-connected diabetes 
mellitus.  
In December 1999, the veteran withdrew his prior request for 
a personal hearing before a Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires regular use of insulin; a restricted diet; and 
avoidance of strenuous activities.

2.  The veteran's diabetes mellitus is not manifested by 
ketoacidosis or hypoglycemic reactions, but does require 4-5 
insulin drip treatments per year for hyperglycemic reactions.  

3.  The veteran previously had visited a diabetic care 
provider about 6 times per year, but currently is not 
receiving such care.

4.  There is no evidence of neuropathy, nor history of 
retinopathy or nephropathy associated with diabetes mellitus; 
however, the veteran's diabetes mellitus has been 
characterized as "severe" by a qualified medical 
professional. 


CONCLUSION OF LAW

Diagnostic criteria for a sixty (60) percent disability 
rating, but no higher, have been met for service-connected 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.119, Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In light of the grant of an increased rating for diabetes 
mellitus herein, the Board finds that sufficient information 
and evidence were obtained to resolve the veteran's claim 
favorably, and further development is not needed.

II.  Increased Rating for Service-Connected Diabetes Mellitus

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Pertinent regulations do not require 
that all cases show all findings specified by the rating 
schedule, but that findings sufficient to identify the 
disease and the resulting disability, as well as coordination 
of the rating with impairment of function, will be expected 
in all cases.  38 C.F.R. § 4.21 (2003).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2003).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  Id.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon the lack of usefulness of the affected 
part or systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

Diabetes mellitus is evaluated in accordance with 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2003).  Evaluations for diabetes 
mellitus authorized by Diagnostic Code 7913 include 40 
percent, which requires insulin, a restricted diet, and 
regulation of activities; 60 percent, which requires insulin, 
a restricted diet, and regulation of activities and with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and 100 percent, 
which requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003).  However, in claims for increased evaluations, 
current extent of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
in such claims, as the one here, the Board looks primarily to 
contemporaneous evidence of the extent of the disability 
claimed. 

The evidence in this claim includes VA medical center (VAMC) 
outpatient treatment notes dated from 1998 to early 2002.  
Significantly, the treatment notes indicate that the veteran 
was seen numerous times for the management of diabetes, 
including counseling on controlling his diet and its 
importance on diabetes management and daily glucose 
monitoring.  Apparently, on several occasions, the veteran 
reported poor compliance with diet restrictions.  Among other 
things, the veteran was advised to limit his intake of fatty 
foods and maintain portion control.  Notably, laboratory test 
results from August 1998 and November 1998 indicate blood 
glucose levels characterized as "high."  Decreased blood 
glucose levels were noted in January 1999 and January 2002 
tests.  See outpatient treatment notes and chart of blood 
chemistry testing results.          

The veteran also received a VA medical examination in 
connection with this claim.  The report of the January 2002 
VA examination provides that the veteran reported using 
insulin regularly to manage diabetes mellitus.  The veteran 
is on a restricted diabetic diet, and his activities also are 
restricted.  He has no hypoglycemia or ketoacidosis, but does 
have hyperglycemic reactions.  The VA examiner noted an 
impression of diabetes mellitus, Type I, and opined that the 
veteran's diabetes mellitus requires: (1) a restricted diet; 
(2) avoidance of strenuous activities; and (3) insulin drip 
treatments approximately 4-5 times per year for 
hyperglycemia.  The veteran reportedly discontinued visits to 
a primary care physician for diabetes management (about 6 
times per year).  The VA examiner noted that there is no 
evidence of neuropathy, nor history of retinopathy or 
nephropathy associated with the condition, but characterized 
the veteran's diabetic condition as "severe."      

As noted above, the veteran's diabetes mellitus is currently 
rated as 40 percent disabling.  To warrant the next higher 
rating of 60 percent, evidence of insulin use; a restricted 
diet; and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, must be shown.  Here, 
evidence indicates that the veteran uses insulin regularly, 
has been advised to limit strenuous activities, and is on a 
diabetic diet.  While he does not have ketoacidosis or 
hypoglycemic reactions, he does have hyperglycemia, which 
requires insulin drip treatments 4-5 times per year. 

In light of the above evidence, the Board finds that the 
veteran's condition is manifested by medical findings that 
substantially meet the criteria for a 60 percent rating.  The 
next higher rating of 100 percent must be supported by 
evidence in addition to those required for a 60 percent, 
which would include, e.g., frequent visits to a diabetic care 
provider, progressive loss weight loss, and ketoacidosis or 
hypoglycemic reactions.  (The Board recognizes that the 
veteran seeks a 70 percent rating.  See veteran's claim for 
an increased evaluation, received in November 1998.  However, 
as noted above, Diagnostic Code 7913 provides for ratings of 
10, 20, 40, 60, and 100 percent.)  

In concluding that the veteran's diabetes mellitus warrants 
an increased rating to 60 percent, but no higher, the Board 
has resolved any reasonable doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









ORDER

A disability rating of sixty (60) percent, but no higher, is 
granted for service-connected diabetes mellitus.  



	                        
____________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



